U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-29587 IBSG INTERNATIONAL, INC. (Name of small business issuer in its charter) Florida 65-0705328 (State or other jurisdiction of incorporation ) (I.R.S. Employer identification No.) 1132 Celebration Blvd., Celebration, FL 34747 (Address and Zip Code of Principal Executive Offices) Registrant’s Telephone Number: (321) 939-6321 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share (Title of Class) Check whether the issuer: (i) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes |_| No |X| As of July 25, 2007, there were 9,436,637 shares of the registrant's common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: none Transitional Small Business Disclosure FormatYes |_| No |X| -1- IBSG INTERNATIONAL, INC. PartI. Financial Information Item 1.Condensed Consolidated Financial Statements and Notes to Consolidated Financial Statements (a) Consolidated Balance Sheets as of June 30, 2007 (unaudited) (b) Consolidated Statements of Operations for the Three Months ended June 30, 2007 and 2006 (unaudited) (c) Consolidated Statement of Cash Flow for the Three Months Ended June 30, 2007 and 2006 (unaudited) (d) Notes to Consolidated Financial Statements (unaudited) Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Item 3. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures -2- PART I FINANCIAL INFORMATION General The accompanying reviewed financial statements have been prepared in accordance with the instructions to Form 10-QSB. Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flow, and stockholders’ equity in conformity with generally accepted accounting principles. Except as disclosed herein, there has been no material change in the information disclosed in the notes to the financial statements included in the company’s annual report on Form 10-KSB for the year ended December 31, 2006. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the quarter ended June 30, 2007 are not necessarily indicative of the results that can be expected for the year ended December 31, 2007. -3- IBSG INTERNATIONAL, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) -4- IBSG INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Balance Sheet (Unaudited) ASSETS CURRENT ASSETS June 30, 2007 Cash $ 3,122,319 Accounts receivable net of allowance for bad debt 19,941,267 Prepaid expenses 380,840 Total Current Assets 23,444,426 FURNITURE, FIXTURES AND SOFTWARE, NET 881,732 OTHER ASSETS Account receivable - long term 1,769,379 Deposits 4,164 Other assets 425,700 Deferred consulting services 2,945,705 Total Other Assets 5,144,948 TOTAL ASSETS $ 29,471,106 The accompanying notes are an integral part of these consolidated financial statements. -5- IBSG INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Balance Sheet (Continued) (Unaudited) LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES June 30, 2007 Accounts payable and accrued expenses $ 887,555 Accrued tax provision 3,302,981 Deferred revenue 2,733,196 Capital leases payable 1,782 Total Current Liabilities 6,925,514 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Common stock authorized 100,000,000 shares at $0.001 par value; 9,071,430 shares issued and outstanding 9,071 Additional paid-in capital 18,367,997 Retained Earnings 4,168,524 Total Stockholders’ Equity 22,545,592 TOTAL LIABILTIES AND STOCKHOLDERS’ EQUITY $ 29,471,106 The accompanying notes are an integral part of these consolidated financial statements. -6- IBSG INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Sales $ 3,058,544 $ 3,000,772 $ 6,089,260 $ 4,699,584 Cost of Sales 89,093 68,042 178,186 136,085 Gross Profit 2,969,451 2,932,730 5,911,074 4,563,499 Operating Expenses Amortization and Depreciation 6,915 9,425 14,819 19,819 Stock based compensation 412,477 301,332 710,142 647,921 Bonus - - - 25,000 Bad debt expense 110,000 - 286,000 - General and Administrative 430,007 897,332 1,053,988 1,365,991 Total Operating Expenses 959,399 1,208,089 2,064,949 2,058,731 Income from Operations 2,010,052 1,724,641 3,846,125 2,504,768 Other Income (Expense) Loss on debt settlement and warrants - - - (470,897) Change in Fair Value of embedded options - - - (18,683) Change in Fair Value of warrants - - - (61,181) Liquidated damages expense - Interest Income 32,947 65,893 Tax Provision (160,988) (677,556 ) (965,741) (689,744) - - Total Other Income (Expense), net (128,041) (677,556 ) (899,848) (1,240,505) Net Income $ 1,882,011 $ 1,047,085 $ 2,946,277 $ 1,264,263 Net Income Per Share - Basic/Diluted $ 0.26 $ 0.15 $ 0.42 $ 0.19 Weighted average number of shares outstanding during the period – Basic/Diluted 7,234,173 6,827,154 7,072,895 6,720,714 The accompanying notes are an integral part of these consolidated financial statements. -7- IBSG INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, 2007 2006 CASH FLOW FROM OPERATING ACTIVITIES: Net Income $ 2,946,277 $ 1,264,263 Adjustments to reconcile net income (loss) to net cash used by operating activities: Recognition of deferred consulting fee 595,331 587,334 Bad debt expense 286,000 - Amortization and depreciation expense 193,004 155,906 Amortization of deferred interest (65,892) - Loss on settlement of debt - 470,897 Stock issued for services 4,342 20,000 Changes in operating assets and liabilities: Accounts receivable (4,440,483) 1,745,879 Prepaids 73,913 88,238 Decrease (increase) in other assets (216,896) (3,004,164) Increase (decrease) in accounts payableand accrued expenses (76,981) (270,616) Accrued interest payable - (55,425) Accrued liquidated damages - 11,613 Accrued tax provision 1,181,341 689,744 Deferred revenue (466,265) (806,314) Net Cash Provided by Operating Activities 13,691 897,355 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets (12,570) (17,824) Net Cash (Used) by Investing Activities (12,570) (17,824) CASH FLOWS FROM FINANCING ACTIVITIES: Capital Contribution 25,000 - Repurchase of stock from shareholders - (979,406) Payment of investor - (125,000) Payments on Note Payable - (250,000) Payments on capital leases (2,249) (7,368) Proceeds from stock subscription payable - 353,270 Stock offering costs - (1,300) Common stock issued for cash 2,134,801 19,833 Net Cash Provided (Used) by Financing Activities 2,157,552 (989,971) NET INCREASE (DECREASE) IN CASH 2,158,673 (110,440) CASH AT BEGINNING OF PERIOD 963,646 1,297,448 CASH AT END OF PERIOD $ 3,122,319 $ 1,187,008 The accompanying notes are an integral part of these consolidated financial statements. -8- IBSG INTERNATIONAL, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Continued) (Unaudited) For the Six Months Ended June 30, 2007 2006 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Interest paid $ - $ - Income taxes paid $ - $ - SCHEDULE OF NON-CASH FINANCING ACTIVITIES Common stock issued for services $ 4,360 $ - The accompanying notes are an integral part of these consolidated financial statements. -9- IBSG INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Consolidated Financial Statements June 30, 2007 NOTE 1 -BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in accordance with such rules and regulations. The information furnished in the interim condensed consolidated financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements. Management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed consolidated financial statements be read in conjunction with the Company’s most recent 8-K filings and audited financial statements and notes thereto included in its December 31, 2006 Annual Report on Form 10-KSB. Operating results for the six months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. NOTE 2 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a.Accounting Method The consolidated financial statements are prepared using the accrual method of accounting. The Company has elected a calendar year end b.Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. c.Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. NOTE 2 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) d.Revenue Recognition Revenue Recognition We derive our revenue from the sale of products and services that we classify into the following sources: (1) licenses, (2) post-contract customer support, (3) professional services. Background We sell our services and license our products thru master licensee arrangements with state operated Small Business Development Centers (“SBDC”), Fortune 1000 Corporations, Business Associations, Banking Institutions and International Economic Development Projects. These organizations represent our current customer base, and focus on servicing or supporting small and medium sized enterprises (SME). Our target market is comprised of emerging enterprises in need of a suite of Business-to-Business products or Web enabled capabilities, but lack the resources required for internal development or are focusing their resources on growth by outsourcing these capabilities. Master license arrangements currently produce the majority of our revenue. We utilize written contracts in the form of master license arrangements as the means to establish the terms and conditions upon which our products and services are sold. Master License Customer Characteristics As discussed above, Master Licensee’s represent our current customer base and generate the majority of our current revenue. Masterlicenses arrangements are characterized by the following; o Master License arrangements typically represent larger value “multiple element” arrangements where a multi-year term license is delivered bundled with the first year of post contract support and certain professional services. Professional services are accounted for separately and are not considered essential to the functionality of the software. Master license holders can accept delivery either by electronic download to their system or by accessing their software residing on our system through the Internet. Only minimal installation and training are required. Revenue is recognized on master license or similar arrangements in accordance with the policies discussed below; o the license element is recognized when the license becomes accessible, o the post-contract customer support element is recognized ratably over the support period, o professional services are recognized as services are delivered. General We recognize revenue in accordance with the American Institute of Certified Public Accountants Statement of Position (“SOP”) 97-2, “Software Revenue Recognition,” as modified by SOP 98-9 “Modifications of SOP 97-2, Software Revenue Recognition, With Respect to Certain Transactions,” and interpreted by the Securities and Exchange Commission Staff Accounting Bulletin (“SAB”) No. 104 - Revenue Recognition. The Company adopted Emerging Issues Task Force (“EITF”) Issue No. 00-21, Accounting for Revenue Arrangements with Multiple Deliverables. As described below, significant management judgments and estimates are made and used to determine the revenue recognized in any accounting period. Material differences may result in the amount and timing of our revenue for any period if our management made different judgments or utilized different estimates. -10- IBSG INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Consolidated Financial Statements June 30, 2007 NOTE 2 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) We recognize revenue on software related transactions on single element arrangements and on each element of a multiple element arrangement, when all of the following criteria are met: 1. Persuasive evidence of an arrangement exists, which consists of a written, non-cancelable contract signed by both the customer and us. 2. The fee is fixed or determinable when we have a signed contract that states the agreed upon fee for our products and/or services, which specifies the related payment terms and conditions of the arrangement and it is not subject to refund or adjustment. We have standard payment terms, typically net 60 days, included in our contracts. 3. Delivery occurs, a. For licenses - due to the Web nature of our software, when access to the software is made available to our customer through the Internet or the software is delivered electronically. Our arrangements are typically not contingent upon the customer providing the hardware, staff for training or scheduling conflicts in general nor do our arrangements contain acceptance clauses. If they did, delivery occurs after the customer has accepted the software. b. For post-contract customer support - ratably over the annual service period. c. For professional services - as the services are performed for time and materials contracts or upon achievement of milestones on fixed price contracts. 4. Collection is probable as determined by a credit evaluation, the customer’s payment history (either with other vendors or with us in the case of follow-on sales and renewals) and financial position. For “multiple-element” arrangements we recognize revenue using the residual method in accordance with SOP 98-9. Under the residual method, a portion of the arrangement fee is allocated to the undelivered elements based on vendor specific objective evidence (“VSOE”) of the fair value of such undelivered elements, deferred and recognized over the initial service period, typically one year. The remaining portion of the arrangement fee is allocated to the delivered elements and recognized as revenue, provided all other revenue recognition criteria have been met. The undelivered elements in these arrangements typically consist of Post-contract Customer Support services and Professional Services. The VSOE for Post-contract Customer Support is based on the stated renewal rate in the license arrangements. The VSOE for Professional Services is based on the published rates for time and materials associated with such projects. License Revenue License revenues are primarily generated from the sale of master license agreements to SBDC’s and other potential master licensees. License arrangements are typically sold with the first year of Post-contract Customer Support included. As such, the combination of these products and services represent a “multiple-element” arrangement for revenue recognition purposes. Our revenue recognition policy for multiple-element arrangements, as described above, generally results in 65% of the first year arrangement fee being allocated to license revenue, the delivered element. Recognition of license revenue occurs in the first month, once all the recognition criteria discussed above are met. License revenue is intended to cover the initial development cost and testing of the software and the System. -11- IBSG INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Consolidated Financial Statements June 30, 2007 NOTE 2 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) d. Revenue Recognition (Continued) Post-contract Customer Support (“PCS”) Revenue Post-contract customer support includes technical support, maintenance, enhancements, upgrades and in some cases system access. License arrangements are typically sold with the first year of PCS included. The customers can also purchase annual PCS renewals over their arrangement term, which is typically 5 years. Enhancements and upgrades are made available on a “when and if” basis and are rarely if ever based on specifically identified enhancements. Our revenue recognition policy for multiple-element arrangements, as described above, generally results in 35% of the initial arrangement fee being allocated to PCS, the undelivered element at the time the license arrangement is entered into. The customers can also acquire additional annual PCS renewal contracts. The PCS renewal rate utilized in subsequent years is consistent with the 35% allocation to PCS in the initial year. Recognition of PCS revenue occurs ratably over the PCS service period, once all the recognition criteria discussed above are met. Professional Services Revenue Professional services include training and installation services. Training and installation are separately described and priced in the license arrangement and can be delivered at any time after the license has been conveyed. Because of the Web nature of product delivery, little installation support is required. The System also includes extensive on-line training capabilities (Virtual Trainer) at the time the license is conveyed and is available for every page in the System. No additional formal training on System use is required or provided. Supplemental training, if required, is generally restricted to System administration training. Training revenues are recognized as the services are performed. Professional services are not considered essential to the functionality of the other elements of the arrangement and are accounted for as a separate element. Professional services are recognized as the services are performed for time and materials contracts or upon achievement of milestones on fixed price contracts. A provision for estimated losses on fixed-price professional services contracts is recognized in the period in which the loss becomes known. No losses have been recorded to date. Factors for Government or Quasi-Government Agency Customers Most of our current customers are government or quasi-government agencies and are considered a low collection risk. However, due to the “slow pay” nature of these entities, payments could take as long as 12 months to be brought current, although management expects to reduce that time to no more than 9 months. As more fully discussed in SOP 97-2, the fees are determined to be fixed and determinable because; · our software is not subject to obsolescence, any more than is typical for comparable software and we have not made concessions to effect collections, · our software is integral to the fundamental mission of our master license customers, · our contracts are long term, generally greater then 12 months and collections on invoices are expected to be less than 12 months, · our contracts provide for normal collection terms which are substantially less than the term of our agreements and further permit the assessment of late fees and interest on delinquent balances, · our contracts are with government entities, and by law, these entities are precluded from not disbursing funds that have been approved and allocated for the license agreement, · our contracts do not include any Fiscal Funding Clauses, · our contracts do not include any Rights of Return or Cancellation Clauses, and · payment is not dependant on the number of SME’s engaged. -12- IBSG INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Consolidated Financial Statements June 30, 2007 d. Revenue Recognition (Continued) Deferred Revenue Deferred revenue result from fees billed to customers for which revenue has not yet been recognized. Deferred revenue generally represents PCS and training services not yet rendered and deferred until all requirements under SOP 97-2 are met. Deferred revenue is recognized upon delivery of our products, as services are rendered, or as other requirements requiring deferral under SOP 97-2 are satisfied. Allowance for Doubtful Accounts and Sales Returns A considerable amount of judgment is required when we assessed the realization of accounts receivables, including assessing the probability of collection and the current credit-worthiness of each customer. If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, an additional provision for doubtful accounts might be required. A provision for doubtful accounts would initially be recorded based on our historical experience, and then adjusted at the end of each reporting period based on a detailed assessment of our accounts receivable and allowance for doubtful accounts. In estimating the provision for doubtful accounts, we consider (i) the type of entity (government, commercial, retail) and the aging of the accounts receivable; (ii) trends within and ratios involving the age of the accounts receivable; (iii) the customer mix in each of the aging categories and the nature of the receivable, such as whether it derives from license, professional services or maintenance revenue; (iv) our historical provision for doubtful accounts; (v) the credit worthiness of the customer; and (vi) the economic conditions of the customers industry, whether the entity is a national government, as well as general economic conditions, among other factors. National governments accounts are characterized as fully collectible but slow payers. The bulk of our historic client base is primarily composed of national governments; our periodic valuations do not indicate that an allowance for doubtful accounts was necessary at this time. In the first quarter of 2007, the Company has expanded its customer base outside of national governmental account. Due to this expansion, management has currently reevaluated its policies for establishing an allowance for doubtful accounts and sales return allowance specific to this new customer. This new customer base includes state sponsored economic development councils and other quasi-governmental agencies along with corporate based SBDC’s and SME’s. The addition of these new customer types generally represents a higher level of business risk than do national government customers. Management is changing its estimates specific to this new customer base to use a percentage of sales revenue as the basis for its allowance. Management believes that this change better addresses the diverse nature of its future customer base. This allowance is not established for any particular customer but will be applied to the new customer types. The percentage will be applied consistently among all contracts generated from new customer types. Management has determined that 5% of sales should provide an adequate allowance. For the six months ending June 30, 2007 the amount was $286,000. In summary, estimates for establishing an allowance for doubtful accounts and sales returns applicable to national government account will be based on our existing method referred to above. Estimates for allowance for doubtful accounts and sales returns applicable to the new customer types will be based on the percentage of sales method. -13- IBSG INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Consolidated Financial Statements June 30, 2007 NOTE 2 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Should any of these factors change, the estimates that we make may also change, which could impact our future provision for doubtful accounts. For example, if the financial condition of our customers were to deteriorate, affecting their ability to make payments, an additional provision for doubtful accounts could be required. Listed below, separately, are receivables above $3,000,000.This does not reflect sub-licenses of our customers. Our accounts receivable are as follows at June 30, 2007: Current – Account Receivable State of California $ 3,153,620 Drako Oil 3,500,000 Department of Trade and Industry 6,006,430 Kenya 4,050,000 $ 16,710,050 Other Receivables 3,517,217 Less Allowance for Bad Debts (286,000) Total Current Account Receivable $ 19,941,267 Accounts Receivable - Long term Galaxy Five(net of discount) $ 1,769,379 Total Long term receivable $ 1,769,379 We recognized revenue of the following amounts for the three months ended June 30, 2007: Revenue State of California $ 152,644 DrakoOil 408,333 Kenya 331,589 Department of Trade and Industry 2,165,977 Total Recognized Revenue $ 3,058,544 Deferred revenue consisted of the following at June 30, 2007: State of California $ 328,478 Kenya 335,234 Drako Oil 412,820 Department of Trade and Industry 2,006,664 Total Deferred Revenue $ 2,733,196 -14- IBSG INTERNATIONAL, INC. AND SUBSIDIARIES Notes to the Consolidated Financial Statements June 30, 2007 NOTE 2 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) e. Equity Transactions Equity transactions for consideration other than cash are valued at the closing trading price of the Company’s common stock on the date of authorization. f. Depreciation and Amortization The Company is depreciating its furniture on a straight-line basis over 5 years and equipment on a straight-line basis over a three-year period. The software acquired is being amortized on a straight line over a five-year period. NOTE 3 -EQUITY ISSUANCES In February 2007, the Company retired 17,864 shares of common stock valued at $0.18. In May 2007 the Company issued 32,500 shares of common stock for cash valued at $1.02. In May 2007 the Company issued 2,000 shares of common stock for service valued at $2.18. In May 2007 the Company issued 1,562,500 shares of common stock for cash investment valued at $1.10. In June 2007 the Company issued 46,285 shares of common stock valued at $1.10. In June 2007 the Company issed 357,143 shares of common stock for cash investment valued at $1.00. NOTE 4 –
